Non-Art Rejection
1.	Claims 1-3, 5-10, 12-17 and 19-21 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,623,358.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson, U.S. pat. Appl. Pub. No. 2018/0152471, in view of Piernot, U.S. pat. Appl. Pub. No. 2014/0324941.
	Per claim 1, Jakobsson discloses a method comprising:
a) receiving, at a target endpoint, a message that includes a content portion and a script code portion that is required to execute the content portion (i.e., for use to decrypt the content), wherein the message is propagated via a network (see par 0091);
b) parsing the script code portion via a message parsing component to identify at least one instruction (pars 0091, 0093); and 
c) processing the content portion (i.e., analyzing the attachment) by executing the instruction via at least one scripting engine located in a restricted operating system environment of a virtual machine (e.g., sandbox) to protect the end point from any security issue arising from the instruction execution (see pars 0059, 0093). 
Jakobsson does not teach that the script execution or message processing is conditioned upon the target endpoint being included in a group of designated message recipients. Piernot however discloses a method for specifying condition to execute a script to process the message at a target user device or a group of user devices, i.e., specify how and where the script is executed (see Piernot, par 0051).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jakobsson with Piernot teaching because it would have enabled better use of distributed processing resources by allowing the developers to specify how and where the script is executed (see Piernot, par 0051).
	Per claim 5, Piernot teaches that the inclusion of the script is dependent upon identity of the target endpoint responsive to the message with security sensitive material, i.e., the ability to process encrypted message (see par 0043).
	Per claim 6, Piernot also teaches that message processing is contingent upon the target endpoint, i.e., recipient, having one or more designated characteristics, e.g., premium subscriber that has access to script (see par 0043).
	Per claim 7, Piernot teaches that the message processing is contingent upon identity of the target endpoint having access privileges to a designated database, e.g., restricting recipient access to certain websites (see par 0050). It would have been further obvious to one skilled in 
	Claims 8, 12-15 and 19-20 are similar in scope as that of claims 1 and 5-7.


4.	Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson and Piernot and further in view of Sachtjen, U.S. pat. No. 9,325,528.
	Per claim 2, Jakobsson teaches encrypting/decrypting a message using an encryption/decryption key (see pars 0091, 0093). Jakobsson does not explicitly teach digitally signing the message via a public key associated with the target point. Sachtjen however teaches encrypting or digitally signing a message via a public key associated with a sender and the target endpoint (see Sachtjen, col 6, ln 1-29).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Sachtjen encryption technique in Jakobsson because it would have enabled encrypting messages transmitted over the network for practicing Jakobsson invention.
	Per claim 3, Sachtjen also teaches each encrypting or digitally signing the message via a private key associated with the source of the message (see Sachtjen, col 6, ln 1-29).
	Claims 9-10 and 16-17 are similar in scope as that of claims 2-3.




Response to Amendment
5.	Applicant’s arguments filed April 9, 2021 with respect to claims 1-3, 5-10, 12-17 and 19-21 have been considered but are deemed moot in view of new ground of rejection set forth above.
	Per claim 1, applicant alleges that Jakobsson fails to teach message processing being conditioned upon a target endpoint being included in a group of designated message recipients as currently claimed.
	The examiner submits that Piernot is now cited to show the alleged limitation as discussed in item 3 above.
Applicant also alleges (in the interview document dated March 30, 2021) that Jakobsson does not teach parsing the message content in a sandbox or other restricted operating system as claimed. 
	The examiner is unable to find the alleged limitation in the present claims.
	Per claim 2, applicant alleges that Sachtjen teaches signing the message with a public key associated with the sender, not with the target endpoint as claimed. The examiner disagrees.
	Since the public key is shared between the sender (source) and receiver (target), the public key associated with sender would be the same public key retrieved/associated at the target endpoint.
	Per claim 3, applicant alleges that Sachtjen does not teach digitally signing the script via a private key associated with the source of the message. The examiner disagrees.

	Per claims 5 and 7, the examiner submits that Piernot discloses the claim limitations as discussed in item 3 above.
	

Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
4/16/21